DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereafter referred to as “Kim”, US 2020/0167943, IDS), and in view of Maxwell et al. (hereafter referred to as ‘Maxwell’, US 2010/0142805).  

Regarding claim 1, Kim discloses a method (Figs. 1&6) comprising: 
determining a model for performing image segmentation to identify one or more planar regions of an image (Fig. 1, steps 102-104), wherein the model comprises at least: 
a trainable filter (Fig. 6, and pg. [0117] “FPN 212 is based on a deep CNN”) that convolves the image to generate an input volume comprising a projection of the image at a plurality of different resolution scales (Fig. 1, step 102 and pg. [0040] “a pyramid of feature maps is generated based on an input image … each level including one or more feature maps at a particular scale, with the scale ( e.g., resolution in a pixel space”); and 
one or more features to identify one or more image regions Fig. 1, step 104 and pg. [0041]-[0042] “estimate bounding box parameters, plane normal parameters …”); 
processing the image using the model by generating the input volume from the image using the trainable filter and extracting the one or more features from the input volume to determine the one or more regionsFig 6, pg. [0116]); 
determining the one or more planar regions of the image by clustering the one or more image regions (Fig 6, pg. [0116], Fig. 1, step 106 and pg. [0043]); 
generating a planar mask based on the one or more planar regions (Fig. 1, step 106 and pg. [0043]); and 
providing the planar mask as an output of the image segmentation (Fig. 1, step 106 and pg. [0043], Fig. 6, mask 640, pg. [0116]).
Even though Kim states that (pg. [0003]) “planar structures often lack texture”, Kim does not expressly disclose that the planer region is determined by regions having texture within a similarity threshold.
In the same field of image segmentation, Maxwell discloses determining planer regions having texture within a similarity threshold (pg. [0088]-[0090]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Maxwell with that of Kim to yield the invention as described in claim 1.

Regarding claim 3, Kim in view of Maxwell discloses the method of claim 1, wherein the trainable filter is a single depthwise convolutional filter repeated across one or more neural network layers of the model (Fig. 6 and pg. [0117] “FPN 212 comprises a number of convolution stages, each stage comprising a number of convolution layers. The output of each stage comprises a set of feature maps having a particular dimension”).

Regarding claim 4, Kim in view of Maxwell discloses the method of claim 1, wherein one or more outputs of the trainable filter are resized using a nearest-neighbor interpolation to match a spatial resolution of the image (Fig. 6 and pg. [0118]-[0119], [0122], [0136]).

Regarding claim 5, Kim in view of Maxwell discloses the method of claim 1, further comprising: performing a channelwise concatenation of one or more outputs of the trainable filter to produce the input volume from which the one or more features are extracted to determine the one or more image regions having a texture within a similarity threshold (Fig. 6 and pg. [0118]-[0120], [0122]).

Regarding claim 6, Kim in view of Maxwell discloses the method of claim 1, further comprising: constructing an image-patch to vector mapping of the image based on the one or more features, wherein the one or more image regions are identified based on the image-patch to vector mapping (Fig. 6, block 612 and pg.[0125]-[0126]).

Regarding claim 7, Kim in view of Maxwell discloses the method of claim 1, wherein the one or more planar regions of the image are determined further based on a nearest neighbor matching (pg. [0136]).

Regarding claim 8, Kim in view of Maxwell discloses the method of claim 1, wherein the model is a trained machined learning model trained through at least one source (Fig. 1, step 108 and pg.[0004], [0037], “The output for a current frame can be compared to a warped output for a neighbor frame, during training, …”).

Regarding claim 9, Kim in view of Maxwell discloses the method of claim 8, wherein the at least one source includes a first source and a second source, wherein the first source is a final output from one or more convolutional layers of the model, and wherein the second source is the planar mask (pg.[0004], [0037], “to enforce consistency of reconstructed 3D planes with nearby views during training…The output for a current frame can be compared to a warped output for a neighbor frame”).

Regarding claim 10, Kim in view of Maxwell discloses the method of claim 1, wherein the trainable filter is an unsupervised module that provides one or more ingesting outputs to a supervised module of the model (Fig. 2, trainable filter 212 is an unsupervised module that provides outputs to SRN220. pg. [0151] “training of the neural network can be performed by comparing the refined segmentation mask 930 against a ground-truth target mask using a cross-entropy loss function”).

Regarding claim 11, Kim in view of Maxwell discloses the method of claim 10, wherein a respective custom loss function for the one or more ingesting outputs is used to train the supervised module (pg. [0151] “training of the neural network can be performed by comparing the refined segmentation mask 930 against a ground-truth target mask using a cross-entropy loss function”).

Regarding claim 12, Kim in view of Maxwell discloses the method of claim 1, wherein the model is a supervised model (Fig. 9A, pg. [0151]).

Regarding claim 13, Kim in view of Maxwell discloses the method of claim 1, wherein the model is an unsupervised model (Fig. 6).

Claims 14, 16-18 and 20 have been analyzed and are rejected for the reasons outlined regarding claims 1, 3, 4, 1 and 3 respectively. Kim’s system is computer-based (e.g. Fig. 5C).

Claims 2, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0167943) in view of Maxwell (US 2010/0142805), and further in view of Wang et al. (hereafter referred to as “Wang”, "Gaussian Transfer Convolutional Neural Networks," in IEEE Transactions on Emerging Topics in Computational Intelligence, vol. 3, no. 5, pp. 360-368, Oct. 2019, doi: 10.1109/TETCI.2018.2881225.).  

Regarding claim 2, Kim in view of Maxwell method of claim 1, but fails to disclose wherein the trainable filter is a Gaussian filter, and wherein each scale of the plurality of different resolution scales differs with respect to a blurriness level.
Wang discloses incorporating Gaussian filters into the convolution filters to replace pooling layers (Abstract, page 360, right column, last paragraph).
As stated in Wang, modulating the convolutional filters with Gaussian filters achieves a more robust feature representation. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Wang with that of Kim in view of Maxwell to yield the invention as described in claim 2. 

Claims 15 and 19 have been analyzed and are rejected for the same reasons as outlined above regarding claim 2.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666